Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: WDT-1237CIP3 SDA-2644-2US
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Benisty, Shay     Group:	2135
Serial No.:			16/425,835   Examiner:	Tuan Thai
For:  MANAGED FETCHING AND EXECUTION OF COMMANDS FROM SUBMISSION QUEUES.


1. 	This action is responsive to amendment filed on April 11, 2022.  Claims 5, 11 and 19-30 have been canceled.  Claims 20-21 are newly added.  Claims 1-4, 6-10, 12-18 and 31-42 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 3, 9, 15 and 31).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including a data storage apparatus comprises a non-volatile memory array, an interface, and a processor coupled to the non-volatile memory array and the interface. The processor is configured to fetch a command from a submission queue of another apparatus through the interface, determine that execution of the command is currently blocked due to a condition internal to the data storage apparatus, and control the execution of the command based on the determination that execution of the command is currently blocked, particularly the prior arts do not further teach determining that the command is part of a plurality of commands having a defined execution order, and determining that the command precedes at least one command of the plurality of commands.  Wastage of resources of the non-volatile memory controller is minimized and performance degradation of host device is prevented.  In light of the foregoing; claims 1, 3, 9, 15 and 31 of the present application are found to be patentable over the prior arts. 
	Claims 2, 4, 6-8, 10, 12-14; 16-18 and 32-42 further limit the allowable independent claims 1, 15 and 31.  These claims are therefore allowable for the same reason as being set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 03, 2022
/TUAN V THAI/Primary Examiner, Art Unit 213